Exhibit 10.2

FIRST AMENDMENT

TO

M.D.C. HOLDINGS, INC.

2011 EQUITY INCENTIVE PLAN

The following First Amendment to the M.D.C. Holdings, Inc. 2011 Equity Incentive
Plan, effective April 27, 2011 (the “Plan”), was adopted by the Board of
Directors of M.D.C. Holdings, Inc. on January 21, 2013, subject to approval of
the Company’s shareholders. Capitalized terms used herein shall have the
meanings ascribed in the Plan.

The first two sentences of Section 4.1 of the Plan are amended to read as
follows:

4.1 Number of Shares. Subject to adjustment as provided in Section 14, the
maximum number of shares of Stock available for issuance under the Plan shall be
2,600,000 shares. Subject to adjustment as provided in Section 14, 2,600,000
shares of Stock available for issuance under the Plan shall be available for
issuance pursuant to Incentive Stock Options.

 

M.D.C. HOLDINGS, INC.

By:  

 

/s/ John M. Stephens

Date: March 18, 2013

 

B-1